              Case 2:20-cv-01116-JCC Document 38 Filed 01/04/21 Page 1 of 1




                                                      THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                                UNITED STATES DISTRICT COURT
 7
                               WESTERN DISTRICT OF WASHINGTON
 8                                       AT SEATTLE

 9    DODO INTERNATIONAL, INC,                            CASE NO. C20-1116-JCC
10                           Plaintiff,                   MINUTE ORDER
11            v.

12    RICHARD PARKER, et al.,

13                           Defendants.
14

15          The following Minute Order is made by direction of the Court, the Honorable John C.
16   Coughenour, United States District Judge:
17          In light of the uncertainty about the Court’s jurisdiction, the Court DIRECTS the Clerk to
18   renote Plaintiffs’ motions to permit alternative methods of service (Dkt. Nos. 24–29) for
19   consideration on January 13, 2021. See Steel Co. v. Citizens for a Better Env’t, 523 U.S. 83, 94
20   (1998) (“Without jurisdiction the court cannot proceed at all in any cause.”) (quoting Ex parte
21   McCardle, 7 Wall. 506, 514 (1868)).
22          DATED this 4th day of January 2021.
23                                                          William M. McCool
                                                            Clerk of Court
24

25                                                          s/Paula McNabb
                                                            Deputy Clerk
26


     MINUTE ORDER
     C20-1116-JCC
     PAGE - 1
